Exhibit 10.1

 

INDEMNIFICATION AGREEMENT

THIS AGREEMENT, dated as of [●], is by and between SITO Mobile, Ltd., a Delaware
corporation (the “Company”), and [●] (the “Indemnitee”).

WHEREAS, it is essential that the Company be able to retain and attract as
directors and officers the most capable persons available;

WHEREAS, the Company desires to have the Indemnitee serve or continue to serve
as a director and/or officer of the Company;

WHEREAS, the Company and the Indemnitee recognize the increased risk of
litigation and other claims being asserted in today’s environment against
directors and officers of publicly-traded companies;

WHEREAS, the Company and Indemnitee recognize that the interpretation of
ambiguous statutes, regulations and court opinions, and of the Certificate of
Incorporation (the “Certificate”) and Amended and Restated Bylaws (the “Bylaws”)
of the Company, and the vagaries of public policy, are too uncertain to provide
the directors and/or officers of the Company with adequate or reliable advance
knowledge or guidance with respect to the potential litigation risks and
expenses to which they may become personally exposed as a result of performing
their duties in good faith for the Company;

WHEREAS, the Company does not want capable persons available to serve as
directors and/or officers of the Company to be dissuaded from serving in such
roles due to concerns related to the increased corporate litigation that has
subjected directors and/or officers of publicly-traded companies to litigation
risks and expenses;

WHEREAS, the Company has determined that its preserving and enhancing its
ability to retain and attract as directors and officers the most capable persons
available is in the best interests of the Company;

WHEREAS, the Company desires to provide Indemnitee with specific contractual
assurance of Indemnitee’s rights to indemnification against litigation risks and
expenses and to the advancement of expenses (regardless of, among other things,
any amendment to the Certificate or Bylaws, or any change in the ownership of
the Company or the composition of its Board of Directors);

WHEREAS, the Company and Indemnitee desire to enter into this Agreement in order
for Indemnitee to rely upon the rights afforded under this Agreement in
accepting and continuing in Indemnitee’s position as a director and/or officer
of the Company; and

WHEREAS, this Agreement is a supplement to and in furtherance of the
indemnification, advancement of expenses and any other rights provided to, or
for the benefit of, the Indemnitee by the Certificate and/or Bylaws and any
resolutions adopted pursuant thereto and shall not be deemed a substitute
thereof, nor to diminish or abrogate any rights of Indemnitee thereunder;

 

 

 

NOW, THEREFORE, in consideration of the premises and of the Indemnitee agreeing
to serve, or continuing to serve, the Company after the date hereof directly or,
at the Company’s request, as an officer, director, manager, member, partner, tax
matters partner, fiduciary or trustee of, or in any other capacity with, another
Person (as defined below) or any employee benefit plan, the sufficiency of which
is hereby acknowledged, and intending to be legally bound hereby, the parties
hereto agree as follows:

1.          Certain Definitions. In addition to terms defined elsewhere herein,
the following terms have the following meanings when used in this Agreement:

(a)Agreement: means this Indemnification Agreement, as amended from time to time
hereafter.

(b)Board of Directors: means the Board of Directors of the Company.

(c)Change in Control shall be deemed to have occurred upon any of the following
events:

(i)        A merger, recapitalization, consolidation, or other similar
transaction to which the Company is a party, unless securities representing at
least 50% of the combined voting power of the then-outstanding securities of the
surviving entity or a parent thereof are immediately thereafter beneficially
owned, directly or indirectly and in substantially the same proportion, by the
persons who beneficially owned the Company’s outstanding voting securities
immediately before the transaction;

(ii)       A sale, transfer or disposition of all or substantially all of the
Company’s assets, unless securities representing at least 50% of the combined
voting power of the then-outstanding securities of the entity acquiring the
Company’s assets or parent thereof are immediately thereafter beneficially
owned, directly or indirectly and in substantially the same proportion, by the
persons who beneficially owned the Company’s outstanding voting securities
immediately before the transaction;

(iii) A merger, recapitalization, consolidation or other transaction to which
the Company is a party or the sale, transfer or other disposition of all or
substantially all of the Company’s assets if, in either case, the members of the
Company’s Board of Directors immediately prior to consummation of the
transaction do not, upon consummation of the transaction, constitute at least a
majority of the board of directors of the surviving entity or the entity
acquiring the Company’s assets, as the case may be, or a parent thereof (for
this purpose, any change in the composition of the Company’s Board of Directors
that is anticipated or pursuant to an understanding or agreement in connection
with a transaction will be deemed to have occurred at the time of the
transaction); or

 2 

 

 

(iv) During any period of twelve (12) consecutive months, a majority of the
members of the Board of Directors ceases to be composed of individuals (i) who
were members of the Board of Directors on the first day of such period, (ii)
whose election or nomination to the Board of Directors was approved by
individuals referred to in clause (i) of this paragraph constituting at the time
of such election or nomination at least a majority of the Board of Directors, or
(iii) whose election or nomination to the Board of Directors was approved by
individuals referred to in clauses (i) and (ii) of this paragraph constituting
at the time of such election or nomination at least a majority of the Board of
Directors.

(d)Exchange Act: means the Securities Exchange Act of 1934, as amended.

(e)Expenses: shall be broadly construed and shall include all direct and
indirect losses, liabilities, damages, expenses, including fees and expenses of
attorneys, fees and expenses of accountants, court costs, transcript costs, fees
and expenses of experts, witness fees and expenses, travel expenses, printing
and binding costs, telephone charges, delivery service fees, the premium,
security for, and other costs relating to any bond (including cost bonds,
appraisal bonds, or their equivalents), judgments, fines, penalties (whether
civil, criminal or other), ERISA excise taxes assessed on a person with respect
to an employee benefit plan, and amounts paid or payable in connection with any
judgment, award or settlement, including any interest, assessments, any federal,
state, local or foreign taxes imposed as a result of the actual or deemed
receipt of any indemnification or expense advancement payments, and all other
disbursements or expenses incurred in connection with (i) the investigation,
preparation, prosecution, defense, settlement, mediation, arbitration and appeal
of a Proceeding (as defined below), (ii) serving as an actual or prospective
witness, or preparing to be a witness in a Proceeding, or other participation
in, or other preparation for, any Proceeding, or otherwise being asked to
participate in or respond to any discovery related to a Proceeding (iii) any
compulsory interviews or depositions related to a Proceeding, (iv) any
non-compulsory interviews or depositions related to a Proceeding, subject to the
person receiving advance written approval by the Company to participate in such
interviews or depositions, (v) responding to, or objecting to, a request to
provide discovery in any Proceeding, and (vi) establishing or enforcing a right
to indemnification under this Agreement, the Bylaws, the Certificate, applicable
law or otherwise. Expenses shall also include any federal, state, local and
foreign taxes imposed on such person as a result of the actual or deemed receipt
of any payments under this Agreement.



 3 

 

 

(f)Indemnifiable Event: means any event or occurrence, whether occurring before,
on or after the date of this Agreement, related to or arising out of the fact
that the Indemnitee is or was serving in an Official Capacity, or by reason of
an action or inaction by the Indemnitee in any such Official Capacity, whether
the basis of such Proceeding is an alleged action in an Official Capacity or in
any other capacity while serving in an Official Capacity and whether or not
serving in any Official Capacity at the time any Expenses are incurred for which
indemnity can be provided under this Agreement.     (g)Independent Counsel:
means a law firm, a member of a law firm, or an independent practitioner, that
is experienced in matters of corporate law and neither currently is, nor in the
five (5) years previous to its selection has been, retained to represent (i) the
Company or the Indemnitee in any matter material to either such party (other
than with respect to matters concerning the Indemnitee under this Agreement or
of other indemnitees under similar indemnification agreements) or (ii) any other
party to the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any Person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or the Indemnitee in an action to determine the Indemnitee’s rights under this
Agreement. The Company agrees to pay the reasonable fees and expenses of the
Independent Counsel referred to above.

(h)Official Capacity: means (i) serving as a director or officer of the Company
or (ii) while serving as a director or officer of the Company, serving at the
request of the Company as an officer, director, manager, member, partner, tax
matters partner, employee, agent, fiduciary, trustee or other representative of
an Other Enterprise (as defined below).

(i)Other Enterprise: means another corporation, partnership, limited liability
company, joint venture, trust, association or other enterprise, whether for
profit or not-for-profit, including any subsidiaries of the Company, any
entities formed by the Company and any employee benefit plans maintained or
sponsored by the Company where the Indemnitee is serving at the request of the
Company in any capacity.



 4 

 

 

(j)Person: means any individual, corporation, firm, partnership, joint venture,
limited liability company, estate, trust, business association, organization,
governmental entity or other entity.

(k)The term “Proceeding” shall be broadly construed and shall include any
threatened, asserted, pending or completed action, suit, investigation
(including any internal investigation), inquiry, hearing, mediation,
arbitration, other alternative dispute mechanism or any other proceeding,
whether civil, criminal, administrative, regulatory, arbitrative, legislative,
investigative or otherwise and whether formal or informal, or any appeal of any
kind therefrom, including an action initiated by the Indemnitee to enforce
Indemnitee’s rights to indemnification or Expense Advance (as defined below)
under this Agreement or any provision of the Certificate, the Bylaws, the DGCL
(as defined below) or other applicable law, and whether instituted by or in the
right of the Company, a governmental agency, the Board of Directors of the
Company, any authorized committee thereof, a class of its security holders or
any other party, and whether made pursuant to federal, state or other law, or
any inquiry, hearing or investigation (including any internal investigation),
whether formal or informal, whether instituted by or in the right of the
Company, a governmental agency, the Board of Directors, any committee thereof, a
class of its security holders, or any other party that the Indemnitee believes
might lead to the institution of any such proceeding.

(l)The term “serving at the request of the Company” shall include any service to
the Company or an Other Enterprise by the Indemnitee in Indemnitee's Official
Capacity at the request of, for the convenience of, or to represent the
interests of, the Company or any subsidiary of the Company. For the purposes of
this Agreement, Indemnitee's service in Indemnitee's Official Capacity to the
Company or an Other Enterprise shall be presumed to be “Service at the Request
of the Company,” unless it is conclusively determined to the contrary by a
majority vote of the directors of the Company, excluding, if applicable, the
Indemnitee. With respect to such determination, it shall not be necessary for
Indemnitee to show any actual or prior request by the Company or its Board of
Directors for such service to the Company or an Other Enterprise.

 

 5 

 

 

2.          Agreement to Indemnify; Advancement of Expenses.

(a)         In the event that the Indemnitee was, is or becomes subject to, a
party to or witness or other participant in, or is threatened to be made subject
to, a party to or witness or other participant in, a Proceeding arising by
reason of (or arising in part out of) an Indemnifiable Event, including
Proceedings brought by or in the right of the Company, Proceedings brought by
third parties, and Proceedings in which the Indemnitee is solely a witness, the
Company shall indemnify the Indemnitee, or cause such Indemnitee to be
indemnified, to the fullest extent permitted by the Delaware General Corporation
Law, as the same exists now or as it may be hereinafter amended (the “DGCL”),
but, in the case of any such amendment, only to the extent that such amendment
permits the Company to provide broader indemnification rights than the DGCL
permitted the Company to provide prior to such amendment, against any and all
Expenses actually and reasonably incurred by the Indemnitee or on his or her
behalf in connection with such Proceedings. If, in regard to any such Expenses,
(i) the Indemnitee shall be entitled to indemnification pursuant to Section 2(h)
or Section 4, (ii) no determination with respect to the Indemnitee’s entitlement
is legally required as a condition to indemnification of the Indemnitee
hereunder, or (iii) the Indemnitee has been determined pursuant to Section 2(e)
to be entitled to indemnification hereunder, then payments of such Expenses
shall be made as soon as practicable but in any event no later than thirty (30)
calendar days after the later of (A) the date on which written demand is
presented to the Company pursuant to Section 2(d) or (B) the earliest date on
which the applicable criterion specified in clause (i), (ii) or (iii) of this
Section 2(a) is satisfied.

(b)         Expenses incurred by or on behalf of the Indemnitee in connection
with any Proceeding arising by reason of (or arising in part out of) an
Indemnifiable Event shall be paid by the Company in advance of the final
disposition of such Proceeding (“Expense Advance”). Except as provided in the
following sentence, the Company shall promptly pay the amount of such Expenses
to the Indemnitee, but in no event shall such payment be made later than ten
(10) business days after the receipt by the Company of a statement or statements
from the Indemnitee requesting such advance or advances pursuant to this
Section 2(b), together with a reasonable accounting of such Expenses. The right
to Expense Advance shall not apply to (i) any Proceeding against an officer,
director or other agent of the Company brought by the Company and approved by a
majority of the authorized members of the Board which alleges willful
misappropriation of corporate assets by such officer, director or other agent,
wrongful disclosure of confidential information, or any other willful and
deliberate breach in bad faith of such officer’s, director’s or other agent’s
duty to the Company or its stockholders, or (ii) any claim for which
indemnification is excluded pursuant to this Agreement. The obligation of the
Company to make an Expense Advance pursuant to this Section 2(b) shall be
conditioned upon delivery to the Company of an undertaking in writing by or on
behalf of the Indemnitee in which the Indemnitee undertakes and agrees to repay
to the Company any advances made pursuant to this Section 2(b) if and to the
extent that it shall ultimately be determined (in accordance with this Section 2
or by final judicial determination from which there is no further right to
appeal, as applicable) that the Indemnitee is not entitled to be indemnified by
the Company for such amounts. The Company shall make the advances contemplated
by this Section 2(b) regardless of the Indemnitee’s financial ability to make
repayment, and regardless of whether indemnification of the Indemnitee by the
Company will ultimately be required. Any advances pursuant to this Section
2(b) shall be unsecured and interest-free. Except as set forth in this Section
2(b), the Company shall not impose on the Indemnitee additional conditions to
Expense Advance or require from the Indemnitee additional undertakings regarding
repayment. Advancements shall include any and all reasonable Expenses incurred
pursuing an action to enforce the Indemnitee’s right of advancement of Expenses
pursuant to this Agreement or any provision of the Certificate, the Bylaws, the
DGCL or other applicable law, including Expenses incurred preparing and
forwarding statements to the Company to support the advancements claimed
pursuant to this Agreement.

 6 

 

 

(c)          Notwithstanding anything in this Agreement to the contrary, the
Indemnitee shall not be entitled to indemnification or advancement of Expenses
pursuant to this Agreement:

(i) in connection with any Proceeding (or any part of any Proceeding) initiated
by the Indemnitee, including any Proceeding (or any part of any Proceeding)
initiated by the Indemnitee against the Company, any entity that the Company
controls, any of the directors, officers, or employees thereof, other
indemnitees or any third party, unless (A) the Company has joined in or the
Board of Directors of the Company has expressly authorized or expressly
consented to the initiation of such Proceeding, (B) it is a Proceeding
referenced in Section 3 below, (C) the Company provides the indemnification, in
its sole discretion, pursuant to the powers vested in the Company under
applicable law, or (D) otherwise required by applicable law;

(ii) if a final adjudication by a court of competent jurisdiction determines
that such indemnification is prohibited by applicable law;

(iii) on account of any Proceeding for an accounting of profits made from the
purchase and sale (or sale and purchase) by the Indemnitee of securities of the
Company within the meaning of Section 16(b) of the Exchange Act or similar
provisions of state statutory law or common law;

(iv) on account of any Proceeding for any reimbursement of the Company by the
Indemnitee of any bonus or other incentive-based or equity-based compensation or
of any profits realized by the Indemnitee from the sale of securities of the
Company, as required in each case under the Exchange Act (including any such
reimbursements that arise from an accounting restatement of the Company pursuant
to Section 304 of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”), or
the payment to the Company of profits arising from the purchase and sale by the
Indemnitee of securities in violation of Section 306 of the Sarbanes-Oxley Act);

(v) related to any potential or actual violations of Section 13(d) of the
Exchange Act or the rules and regulations thereof; or

(vi) as limited by Section 17 of this Agreement.

 7 

 

 

Notwithstanding any other provision of this Agreement to the contrary, no
indemnification shall be provided hereunder to any such person if a judgment or
final adjudication adverse to the Indemnitee, and from which there is no further
right to appeal, establishes that (i) his or her acts were committed in bad
faith or were the result of active and deliberate dishonesty and, in either
case, were material to the cause of action so adjudicated, (ii) he or she
received an Improper Personal Benefit (as defined below), or (iii) with respect
to any criminal action or proceeding, including, but not limited to, any
violations of the U.S. federal securities laws, he or she had reasonable cause
to believe his or her conduct was unlawful. “Improper Personal Benefit” shall
mean a person’s receipt of a personal gain in fact by reason of a person’s
Official Capacity of a financial profit, monies or other advantage not also
accruing to the benefit of the Corporation or to the stockholders generally and
which is unrelated to his or her usual compensation by the Corporation for
serving as a director or officer, including, but not limited to, (1) in exchange
for the exercise of influence over the Corporation’s affairs, (2) as a result of
the diversion of a corporate opportunity, or (3) pursuant to the use or
communication of confidential or inside information relating to the Corporation
or its business or affairs for the purpose of generating a profit from trading
in the Corporation’s securities or providing a benefit to a third party,
including, without the express consent of the Board, assisting a third party who
is seeking to change the composition of the Board, management of the Corporation
or the policies or strategic direction of the Corporation.

(d)         To obtain indemnification under this Agreement, the Indemnitee shall
deliver to the Secretary of the Company a written request for indemnification,
including therein or therewith such documentation and information as is
reasonably available to the Indemnitee and is reasonably necessary to determine
whether and to what extent the Indemnitee is entitled to indemnification
hereunder. The Secretary of the Company shall, promptly upon receipt of such a
request for indemnification, advise the Board of Directors of the Company in
writing that the Indemnitee has requested indemnification.

(e)         Upon written request by the Indemnitee for indemnification pursuant
to the first sentence of Section 2(d), a determination, if required by
applicable law, with respect to Indemnitee’s entitlement thereto shall be made
in the specific case by one of the following four methods: (i) by majority vote
of a quorum consisting of directors who are not parties to such Proceeding
(“Disinterested Directors”), (ii) if such a quorum of Disinterested Directors
cannot be obtained, by majority vote of a committee duly designated by the Board
of Directors (all directors, whether or not Disinterested Directors, may
participate in such designation) consisting solely of two or more Disinterested
Directors, (iii) if such a committee cannot be designated, by any Independent
Counsel selected (A) by the Board of Directors (as prescribed in clause (i)
above), (B) by the committee of the Board of Directors (as prescribed in clause
(ii) above) or (C) if a quorum of the Board of Directors cannot be obtained for
clause (i) above and the committee cannot be designated under clause (ii) above,
by majority vote of the full Board of Directors (in which directors who are
parties to the Proceeding may participate), in a written opinion to the Board of
Directors, a copy of which shall be delivered to the Indemnitee, or (iv) if such
Independent Counsel determination cannot be obtained, by majority vote of a
quorum of stockholders consisting of stockholders who are not parties to such
Proceeding, or if no such quorum is obtainable, by a majority vote of
stockholders who are not parties to such Proceeding, using its best efforts to
make such determination as promptly as is reasonably practicable under the
circumstances, that the Indemnitee is entitled to be indemnified under
applicable law. If it is so determined that the Indemnitee is entitled to
indemnification, payment to the Indemnitee shall be made within thirty (30)
calendar days after such determination. The Indemnitee shall reasonably
cooperate with the Person or Persons making such determination with respect to
the Indemnitee’s entitlement to indemnification, including providing to such
Person or Persons upon reasonable advance request any documentation or
information which is not privileged or otherwise protected from disclosure and
which is reasonably available to the Indemnitee and reasonably necessary to such
determination. Any costs or expenses (including attorneys’ fees and
disbursements) actually and reasonably incurred by the Indemnitee in so
cooperating with the Person or Persons making such determination shall be borne
by the Company (irrespective of the determination as to the Indemnitee’s
entitlement to indemnification) and the Company hereby indemnifies and agrees to
hold Indemnitee harmless therefrom. Any determination by the Company (including
by its directors, stockholders or any Independent Counsel) otherwise (that the
Indemnitee is entitled to indemnification) shall be conclusive and binding on
the Company and the Indemnitee. The Company agrees that all costs incurred by
the Company in making the determination under this Section 2(e) shall be borne
solely by the Company, including, but not limited to, the costs of legal counsel
(including any Independent Counsel serving under this Section 2(e)), proxy
solicitations and judicial determinations.

 8 

 

 

(f)          If (x) the Company (including by its directors, stockholders or any
Independent Counsel) determines that the Indemnitee is not entitled to be
indemnified in whole or in part under applicable law, (y) any amount of Expenses
is not paid in full by the Company according to Section 2(a) after a
determination is made pursuant to Section 2(e) that the Indemnitee is entitled
to be indemnified, or (z) any amount of Expense Advance is not paid in full by
the Company according to Section 2(b) after a request and an undertaking
pursuant to Section 2(b) have been received by the Company, in each case, the
Indemnitee shall have the right to commence litigation in any court in the State
of Delaware having subject matter jurisdiction thereof and in which venue is
proper, either challenging any such determination, which shall not be binding,
or any aspect thereof (including the legal or factual bases therefor), seeking
to recover the unpaid amount of Expenses or Expense Advance, as applicable, and
otherwise to enforce the Company’s obligations under this Agreement. The Company
hereby consents to service of process and to appear in any such proceeding. If
the Indemnitee commences legal proceedings in a court of competent jurisdiction
to secure a determination that the Indemnitee should be indemnified under
applicable law, any such judicial proceeding shall be conducted in all respects
as a de novo trial, on the merits, any determination that the Indemnitee is not
entitled to be indemnified under applicable law shall not be binding on, and
shall not prejudice the Indemnitee, the Indemnitee shall continue to be entitled
to receive Expense Advance, and the Indemnitee shall not be required to
reimburse the Company for any Expense Advance, unless and until a final judicial
determination is made (as to which all rights of appeal therefrom have been
exhausted or lapsed) that the Indemnitee is not entitled to be so indemnified
under applicable law. The Company shall also be solely responsible for paying
all costs incurred by it in defending any Proceeding made pursuant to this
Section 2(f) challenging its determination or seeking its payment.

(g)         If a Determination shall have been made pursuant to Section 2(e)
that the Indemnitee is entitled to indemnification, the Company shall be bound
by such determination in any judicial proceeding commenced pursuant to Section
2(f).

 9 

 

 

(h)         To the extent that the Indemnitee has been successful on the merits
or otherwise, either in defense of any Proceeding relating in whole or in part
to an Indemnifiable Event or in defense of any claim, issue or matter therein,
including dismissal without prejudice, or in prosecution of any Proceeding
relating in whole or in part to an Indemnifiable Event pursuant to Section 2(f),
the Indemnitee shall be indemnified by the Company against all Expenses actually
and reasonably incurred in connection therewith, notwithstanding an earlier
determination by the Company (including by its directors, stockholders or any
Independent Counsel) that the Indemnitee is not entitled to indemnification
under applicable law. For purposes of this Agreement, the term “successful on
the merits or otherwise” shall include, but not be limited to, (i) any
termination, withdrawal, or dismissal (with or without prejudice) of any
Proceeding against the Indemnitee without any express finding of liability or
guilt against the Indemnitee, (ii) the expiration of one-hundred twenty (120)
days after the making of any claim or threat of a Proceeding without the
institution of the same and without any promise or payment made to induce a
settlement, and (iii) the settlement of any Proceeding pursuant to which the
Indemnitee pays less than $100,000.

3.          Indemnification for Expenses of the Indemnitee in Enforcing Rights.
To the fullest extent allowable under applicable law, the Company shall also
indemnify, or cause the indemnification of, the Indemnitee against any and all
Expenses and, if requested by the Indemnitee, shall advance such Expenses to the
Indemnitee subject to and in accordance with Sections 2(b) and (f), which are
actually and reasonably incurred by the Indemnitee in connection with any
Proceeding brought by the Indemnitee for (i) indemnification or an Expense
Advance by the Company under any provision of this Agreement, under any other
agreement that the Indemnitee is a party to, or under any provision of the
Certificate, the Bylaws, the DGCL or other applicable law now or hereafter in
effect, in each case, relating to the Indemnitee’s rights to indemnification or
Expense Advance, and/or (ii) recovery under any director’s and officer’s
liability or other insurance policies maintained by the Company, regardless of,
in the case of (i) or (ii), whether the Indemnitee ultimately is determined to
be entitled to such indemnification, Expense Advance or insurance recovery, as
the case may be. Indemnitee shall be required to reimburse the Company in the
event that a final judicial determination is made that any such Proceeding
brought by the Indemnitee was frivolous or not made in good faith.

4.          Partial Indemnity. If the Indemnitee is entitled under any provision
of this Agreement to indemnification by the Company for some or a portion of the
Expenses in respect of a Proceeding relating in whole or in part to an
Indemnifiable Event but not, however, for all of the total amount thereof, the
Company shall nevertheless indemnify the Indemnitee for the portion thereof to
which the Indemnitee is entitled.

5.          Burdens of Proof and Persuasion. In any judicial proceeding brought
under Section 2(f) above, the Company shall have the burden of proof and the
burden of persuasion to establish, by clear and convincing evidence, that the
Indemnitee is not entitled to the indemnification or Expense Advance provided
pursuant to this Agreement.

 10 

 

 

6.          Presumptions and Effect of Certain Proceedings.

(a)          In connection with any determination, pursuant to Section 2(e),
concerning the Indemnitee’s right to Indemnification, the Person or Persons
making such determination shall presume that the Indemnitee has satisfied the
applicable standard of conduct and is entitled to indemnification under this
Agreement if the Indemnitee has submitted a request for indemnification in
accordance with Section 2(d) above, and, except where any required undertaking
under Section 2(b) has not been delivered to the Company, anyone seeking to
overcome this presumption shall have the burden of proof and burden of
persuasion, by clear and convincing evidence.

(b)         The Indemnitee shall be deemed to have met the applicable standard
of conduct and to be entitled to indemnification under the DGCL for any action
or omission to act undertaken (i) in good faith reliance upon the records of the
Company, including its financial statements, or upon information, opinions,
reports or statements furnished to the Indemnitee by the officers or employees
of the Company or any of its subsidiaries in the course of their duties, or by
committees of the Board of Directors, or by any other Person as to matters the
Indemnitee reasonably believes are within such other Person’s professional or
expert competence, or (ii) on behalf of the Company in furtherance of the
interests of the Company in good faith in reliance upon, and in accordance with,
the advice of legal counsel or accountants; provided such legal counsel or
accountants were selected with reasonable care by or on behalf of the Company.
In addition, the knowledge and/or actions, or failures to act, of any director,
officer, agent or employee of the Company or an Other Enterprise shall not be
imputed to the Indemnitee for purposes of determining the right to
indemnification under this Agreement. Whether or not the foregoing provisions of
this Section 6(b) are satisfied, it shall in any event be presumed that the
Indemnitee has at all times acted in good faith and in a manner Indemnitee
reasonably believed to be in or not opposed to the best interests of the
Company. Anyone seeking to overcome this presumption shall have the burden of
proof and the burden of persuasion, by clear and convincing evidence.

(c)          For purposes of this Agreement, the termination of any Proceeding
by judgment, order, settlement (whether with or without court approval) or
conviction, or upon a plea of nolo contendere or its equivalent, shall not
create a presumption that the Indemnitee did not meet any particular standard of
conduct or have any particular belief or that a court has determined that
indemnification is not permitted by applicable law.

(d)         Neither the failure of the Company (including by its directors,
stockholders or any Independent Counsel) to have made a determination as to
whether the Indemnitee has met any particular standard of conduct or had any
particular belief, nor an actual determination by the Company (including by its
directors, stockholders or any Independent Counsel) that the Indemnitee has not
met such standard of conduct or did not have such belief, prior to the
commencement of legal proceedings by the Indemnitee to secure a judicial
determination that the Indemnitee should be indemnified under applicable law,
shall be a defense to the Indemnitee’s claim for indemnification or create a
presumption that the Indemnitee has not met any particular standard of conduct
or did not have any particular belief.

 11 

 

 

7.          Failure to Act Not a Defense. The failure of the Company (including
its Board of Directors or any committee thereof, Independent Legal Counsel, or
stockholders) to make a determination concerning the permissibility of the
payment of Expenses or the Expense Advance under this Agreement shall not be a
defense in any action brought under Section 2(f) hereof, and shall not create a
presumption that such payment or advancement is not permissible.

8.          Access to Information. Indemnitee shall be entitled to access such
information in the possession of the Company as may be reasonably necessary to
enforce Indemnitee’s rights under this Agreement.

9.          Nonexclusivity, Etc. The rights of the Indemnitee hereunder to
indemnification and Expense Advance shall be in addition to, but not exclusive
of, any other rights the Indemnitee may have at any time under the Bylaws or the
Certificate, applicable law, any insurance policy purchased or maintained by the
Indemnitee or any other agreement, vote of stockholders or directors (or a
committee of directors), or otherwise, both as to action in Indemnitee’s
Official Capacity and as to action in any other capacity while Indemnitee is
serving in an Official Capacity. The right to be indemnified or to receive
advancement of Expenses under this Agreement (i) is a contract right based upon
good and valuable consideration, pursuant to which Indemnitee may sue, (ii) is
and is intended to be retroactive and shall be available as to events occurring
prior to the date of this Agreement and (iii) shall continue after any
rescission or restrictive modification of this Agreement as to events occurring
prior thereto.

10.         Change in Law. To the extent that a change in the DGCL or the
interpretation thereof (whether by statute or judicial decision) permits broader
indemnification or advancement of Expenses than is provided under the terms of
the Certificate, the Bylaws and this Agreement, it is the intent of the parties
hereto that the Indemnitee shall enjoy by this Agreement the greater benefits so
afforded by such change in law. In the event of any change in the DGCL (whether
by statute or judicial decision) which narrows the right of a Delaware
corporation to indemnify a member of its Board of Directors, an officer, or
other agent, such changes, to the extent not required by applicable law to be
applied to this Agreement, shall have no effect on this Agreement or the
parties’ rights and obligations hereunder.

11.        Representations and Warranties of the Company. The Company hereby
represents and warrants to Indemnitee as follows:

(a)         Authority. The Company has all necessary power and authority to
enter into, and be bound by the terms of, this Agreement, and the execution,
delivery and performance of the undertakings contemplated by this Agreement have
been duly authorized by the Company.

(b)         Enforceability. This Agreement, when executed and delivered by the
Company in accordance with the provisions hereof, shall be a legal, valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, moratorium, reorganization or similar laws affecting the
enforcement of creditors’ rights generally.

 12 

 

 

12.        Maintenance of D&O Insurance.

(a)         The Company represents that it presently has in force and effect
directors’ and officers’ liability insurance covering the directors and officers
of the Company (“D&O Insurance”) as set forth on Annex A hereto (the “Insurance
Policies”).

(b)         The Company shall, from time to time, make the good faith
determination whether or not it is practicable for the Company to obtain and
maintain a policy or policies of insurance with reputable insurance companies
providing the officers and directors of the Company with D&O Insurance. Among
other considerations, the Company will weigh the costs of obtaining such D&O
Insurance coverage against the protection afforded by such coverage. All
decisions as to whether and to what extent the Company maintains D&O Insurance
shall be made by the Board in its sole and absolute discretion.

(c)         In all policies of D&O Insurance, the Indemnitee shall be covered as
an insured in such a manner as to provide the Indemnitee with the same rights
and benefits as are accorded to the most favorably insured of the Company’s
directors, if the Indemnitee is a director; or as are accorded to the most
favorably insured of the Company’s officers, if the Indemnitee is not a director
of the Company but is an officer.

(d)         Notwithstanding the foregoing, except as provided in Section 12(b)
and as provided below in Section 12(f) in the event of a Change in Control, the
Company shall have no obligation pursuant to this Agreement to obtain or
maintain D&O Insurance coverage at least comparable to that provided by the
Insurance Policies.

(e)         Promptly after (i) learning of facts and circumstances which may
give rise to a Proceeding, the Company shall notify its D&O Insurance carriers,
if such notice is required by the applicable insurance policies, and any other
insurance carrier providing applicable insurance coverage to the Company, of
such facts and circumstances, or (ii) receiving notice of a Proceeding, whether
from the Indemnitee, or otherwise, the Company shall give prompt notice to its
D&O Insurance carriers, and any other insurance carriers providing applicable
insurance coverage to the Company, in the case of (i) and (ii), in accordance
with the requirements of the respective insurance policies. The Company shall,
thereafter, take all necessary or appropriate action to cause such insurance
carriers to pay, on behalf of the Indemnitee, all Expenses incurred or to be
incurred, and liability incurred, by the Indemnitee with respect to such
Proceeding, in accordance with the terms of the applicable insurance policies.

 13 

 

 

(f)         At or prior to any Change in Control, the Company shall obtain a
prepaid, fully-earned and non-cancellable “tail” directors’ and officers’
liability insurance policy in respect of acts or omissions occurring at or prior
to the Change in Control with a claims period of six (6) years from the Change
in Control, covering the Indemnitee, to the extent that the Indemnitee is
covered by D&O Insurance immediately prior to the Change in Control, with the
coverage and amounts and containing terms and conditions that are not less
advantageous to the directors and officers of the Company and its subsidiaries
than those of the D&O Insurance in effect immediately prior to such Change in
Control; provided, however, that the aggregate premium therefor is not in excess
of 200% of the annual premium then paid by the Company for coverage for its then
current policy year for such insurance, and if the premium therefor would be in
excess of such amount, the Company shall purchase such “tail” policy with the
greatest coverage available as to matters occurring prior to the Change in
Control as is available for a cost not exceeding that premium amount. Any such
tail policy may not be amended, modified, cancelled or revoked after the Change
in Control by the Company or any successor thereto in any manner that is adverse
to the Indemnitee.

13.         Covenant Not To Sue, Limitation of Actions and Release of Claims. No
legal action shall be brought and no cause of action shall be asserted by or in
the right of the Company (or any of its subsidiaries) against the Indemnitee,
the Indemnitee’s spouse, heirs, executors, or personal or legal representatives,
administrators or estate after the expiration of two (2) years from the date of
accrual of such cause of action, and any claim or cause of action of the Company
shall be extinguished and deemed released unless asserted by the timely filing
of a legal action within such two (2) year period; provided, however, that if
any shorter period of limitations is otherwise applicable to any such cause of
action such shorter period shall govern.

14.         Modifications and Waiver. Except as provided in Section 10 with
respect to changes in the DGCL that broaden the right of Indemnitee to be
indemnified by the Company and Section 15 which provides for the Indemnitee to
be afforded the benefit of a more favorable term or terms included in other
indemnification agreements, no supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto. No waiver of any of the provisions of this Agreement shall be binding
unless in the form of a writing signed by the party against whom enforcement of
the waiver is sought, or shall be deemed or shall constitute a waiver of any
other provisions hereof (whether or not similar), nor shall such waiver
constitute a continuing waiver.

15.         More Favorable Indemnification Agreements. In the event the Company
or any of its subsidiaries enters into an indemnification agreement with another
director or officer of the Company or any of its subsidiaries containing a term
or terms more favorable to the Indemnitee than the terms contained herein, the
Indemnitee shall be afforded the benefit of such more favorable term or terms
and such more favorable term or terms shall be deemed incorporated by reference
herein as if set forth in full herein.

16.         Subrogation. In the event of any payment to or on behalf of
Indemnitee under this Agreement, the Company shall be subrogated to the extent
of such payment to all of the rights of contribution or recovery of the
Indemnitee against other persons, and the Indemnitee shall execute all papers
reasonably required and shall do everything that may be reasonably necessary to
secure such rights, including the execution of such documents necessary to
enable the Company effectively to bring suit to enforce such rights.

 14 

 

 

17.        No Duplication of Payments. The Company shall not be liable under
this Agreement to make any payment in connection with any Proceeding to the
extent the Indemnitee has otherwise actually received payment (whether under any
statute, insurance policy, any provision of the Bylaws, any provision of the
Certificate, vote of stockholders or directors (or a committee of directors),
other agreement or otherwise) of the amounts otherwise indemnifiable hereunder.
The Company’s obligation of indemnification or Expense Advance hereunder to the
Indemnitee who is or was serving at the request of the Company as a director,
officer, trustee, partner, managing member, fiduciary, board of directors’
committee member, employee or agent of any other Person shall be reduced by any
amount the Indemnitee has actually received as indemnification or advancement of
Expenses from such Person.

18.         Notification and Defense of Proceedings.

(a)         As soon as reasonably practicable after receipt by the Indemnitee of
written notice that he or she is a party to or a participant (as a witness or
otherwise) in any Proceeding or of any other matter in respect of which the
Indemnitee intends to seek indemnification or Expense Advance hereunder, the
Indemnitee shall provide to the Company written notice thereof, including the
nature of and the facts underlying such Proceeding or matter. The omission by
the Indemnitee to so notify the Company will not relieve the Company from any
liability which it may have to the Indemnitee hereunder or otherwise unless the
Company is materially prejudiced by such omission.

(b)         The Company shall be entitled, at its option and expense, either to
participate in the defense of any Proceeding relating to an Indemnifiable Event
or, upon written notice to the Indemnitee, to assume the defense thereof with
counsel reasonably satisfactory to the Indemnitee and after delivery of such
notice, the Company shall not be liable to the Indemnitee under this Agreement
for any fees or expenses of counsel subsequently incurred by the Indemnitee with
respect to such Proceeding; provided that (i) the Indemnitee shall have the
right to retain separate counsel in respect of such Proceeding at the
Indemnitee’s expense or, if previously authorized in writing by the Company, at
the Company’s expense, and (ii) if the Indemnitee believes, after consultation
with counsel selected by the Indemnitee, that (A) the use of counsel chosen by
the Company to represent the Indemnitee would present such counsel with an
actual or potential conflict of interest, (B) the named parties in any such
Proceeding (including any impleaded parties) include the Company or any
subsidiary of the Company and the Indemnitee, and the Indemnitee concludes that
there may be one or more legal defenses available to him or her that are
different from or in addition to those available to the Company or any
subsidiary of the Company, or (C) any such representation by such counsel would
be precluded under the applicable standards of professional conduct then
prevailing, then the Indemnitee shall be entitled to retain separate counsel
(but not more than one law firm plus, if applicable, local counsel in respect of
any particular Proceeding) at the Company’s expense.

 15 

 

 

(c)         The Company shall not be liable to the Indemnitee under this
Agreement for any amounts paid in settlement of any Proceeding relating to an
Indemnifiable Event effected without the Company’s prior written consent and the
Company shall not, without the prior written consent of the Indemnitee, effect
any settlement of any Proceeding relating to an Indemnifiable Event which the
Indemnitee is or has been threatened to be made a party or has otherwise been a
participant in such Proceeding, including, but not limited to, as a witness,
unless such settlement solely involves the payment of money and includes a
complete and unconditional release of the Indemnitee from all liability on all
claims that are the subject matter of such Proceeding; provided that neither the
Company nor the Indemnitee shall unreasonably withhold its or his or her consent
to any proposed settlement; and provided that the Indemnitee may withhold
consent to any settlement or compromise which (i) includes an admission of fault
of the Indemnitee or (ii) does not include, as an unconditional term thereof,
the full release of the Indemnitee from all liability in respect of the
Proceeding, which release shall be in form and substance reasonably satisfactory
to the Indemnitee.

19.        Contribution.

(a)         Whether or not the indemnification provided in Section 2 of this
Agreement is available, in respect of any Proceeding in which the Company is
jointly liable with the Indemnitee (or would be if joined in the Proceeding that
is the basis for the Proceeding), the Company shall pay, in the first instance,
the entire amount of any judgment or settlement of such Proceeding without
requiring the Indemnitee to contribute to such payment and the Company hereby
waives and relinquishes any right of contribution it may have against
Indemnitee. The Company shall not enter into any settlement of any Proceeding in
which the Company is jointly liable with the Indemnitee (or would be if joined
in the Proceeding that is the basis for the Proceeding) unless such settlement
provides for a full and final release of all claims asserted against Indemnitee,
which release shall be in form and substance reasonably satisfactory to the
Indemnitee.

(b)         Without diminishing or impairing the obligations of the Company set
forth in Section 19(a), if, for any reason, the Indemnitee shall elect or be
required to pay all or any portion of any judgment or settlement relating to any
Proceeding in which the Company is jointly liable with the Indemnitee (or would
be if joined in such Proceeding), the Company shall contribute to the amount of
expenses (including attorneys’ fees), judgments, fines and amounts paid in
settlement actually and reasonably incurred and paid or payable by the
Indemnitee in proportion to the relative benefits received by the Company and
all officers, directors or employees of the Company other than the Indemnitee
who are jointly liable with the Indemnitee (or would be if joined in such
Proceeding), on the one hand, and Indemnitee, on the other hand, from the
transaction from which such Proceeding arose; provided, however, that the
proportion determined on the basis of relative benefit may, to the extent
necessary to conform to applicable law, be further adjusted by reference to the
relative fault of the Company and all officers, directors or employees of the
Company other than the Indemnitee who are jointly liable with the Indemnitee (or
would be if joined in such action, suit or proceeding), on the one hand, and the
Indemnitee, on the other hand, in connection with the events that resulted in
such expenses, judgments, fines or settlement amounts, as well as any other
equitable considerations which applicable law may require to be considered. The
relative fault of the Company and all officers, directors or employees of the
Company other than the Indemnitee who are jointly liable with the Indemnitee (or
would be if joined in such Proceeding), on the one hand, and the Indemnitee, on
the other hand, shall be determined by reference to, among other things, the
degree to which their actions were motivated by intent to gain personal profit
or advantage, the degree to which their liability is primary or secondary, and
the degree to which their conduct is active or passive.

 16 

 

 

(c)         The Company hereby agrees to fully indemnify and hold the Indemnitee
harmless from any claims of contribution which may be brought by officers,
directors or employees of the Company other than Indemnitee who may be jointly
liable with the Indemnitee.

20.         Services of Indemnitee. This Agreement shall not be deemed to
constitute an agreement of employment nor shall it impose any obligation on
Indemnitee or the Company to continue the Indemnitee’s service to the Company
beyond any period otherwise required by applicable law or by other agreements or
commitments of the parties, if any. The Indemnitee, if a member of the Board of
Directors, hereby agrees to serve or continue to serve as a director of the
Company, for so long as the Indemnitee is duly elected or appointed or until the
Indemnitee tenders his or her resignation or is removed in accordance with the
Certificate, the Bylaws and applicable law.

21.         Binding Effect, Successors. This Agreement shall be (a) binding upon
all successors and assigns of the Company (including any transferee of all or a
substantial portion of the business, stock and/or assets of the Company and any
direct or indirect successor by merger or consolidation or otherwise by
operation of applicable law) and (b) binding on and shall inure to the benefit
of the personal and legal representatives, spouses, heirs, executors and
administrators of Indemnitee. This Agreement shall continue in effect for the
benefit of the Indemnitee and such personal and legal representatives, assigns,
spouses, heirs, executors and administrators regardless of whether the
Indemnitee continues to serve as an officer, director or other representative or
agent of the Company or any other Person at the request of the Company. The
Company shall require and cause any successor (whether direct or indirect by
purchase, merger, consolidation or otherwise) to all, substantially all, or a
significant portion, of the business and/or assets of the Company and/or its
subsidiaries, by written agreement in form and substance satisfactory to the
Indemnitee, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no such succession had taken place. Except as otherwise provided in this Section
21, neither this Agreement nor any duties or responsibilities pursuant hereto
may be assigned by the Company to any other Person without the express prior
written consent of the Indemnitee.

22.        Entire Agreement. This Agreement and the documents referred to herein
constitute the entire agreement between the parties hereto with respect to the
matters covered hereby, and any other prior or contemporaneous oral or written
understandings or agreements with respect to the matters covered hereby are
expressly superseded by this Agreement, including, but not limited to, any
previous forms of director’s and officer’s indemnification agreements adopted by
the Board and/or entered into by the Company with the Indemnitee; provided,
however, that this Agreement is supplemental to and in furtherance of the rights
provided to, or for the benefit of the Indemnitee, by the Certificate, the
Bylaws, the DGCL and any other applicable law, and shall not be deemed a
substitute therefor, and does not diminish or abrogate any rights of the
Indemnitee thereunder.

 17 

 

 

23.         Severability. If any provision or provisions of this Agreement shall
be held to be invalid, illegal or unenforceable by any court of competent
jurisdiction for any reason whatsoever, (i) the validity, legality and
enforceability of the remaining provisions of this Agreement (including all
portions of any paragraph of this Agreement containing any such provision held
to be invalid, illegal or unenforceable, that are not themselves invalid,
illegal or unenforceable) shall not in any way be affected or impaired thereby
and shall remain enforceable to the fullest extent permitted by applicable law,
and (ii) to the fullest extent possible, the provisions of this Agreement
(including all portions of any paragraph of this Agreement containing any such
provision held to be invalid, illegal or unenforceable) shall be construed or
deemed reformed so as to give the maximum effect to the intent of the parties
hereto manifested by the provision held invalid, illegal or unenforceable and to
give the maximum effect to the unaffected terms of this Agreement.

24.         Specific Performance. The Company and the Indemnitee agree that a
monetary remedy for breach of this Agreement may be inadequate, impracticable
and difficult to prove, and further agree that such breach may cause Indemnitee
irreparable harm. Accordingly, the parties hereto agree that the Indemnitee may
enforce this Agreement by seeking injunctive relief and/or specific performance
hereof, without any necessity of showing actual damage or irreparable harm and
that, by seeking injunctive relief and/or specific performance, Indemnitee shall
not be precluded from seeking or obtaining any other relief to which Indemnitee
may be entitled. The Company and Indemnitee further agree that the Indemnitee
shall be entitled to such specific performance and injunctive relief, including
temporary restraining orders, preliminary injunctions and permanent injunctions,
without the necessity of posting bonds or other undertakings in connection
therewith. The Company acknowledges that in the absence of a waiver, a bond or
undertaking may be required of Indemnitee by the court, and the Company hereby
waives any such requirement of a bond or undertaking.

25.         Notices. All notices, requests, demands, consents and other
communications hereunder to any party shall be in writing and either delivered
in person or sent by U.S. mail, overnight courier or by e-mail or other
electronic transmission, addressed to such party at the address set forth below
or such other address as may hereafter be designated on the signature pages of
this Agreement or in writing by such party to the other parties, and shall be
effective only upon receipt by such party:

(a)If to the Company, to:

SITO Mobile, Ltd.
The Newport Corporate Center, 100 Town Square Place, Suite 204,

Jersey City, NJ 07301

Attention: Lawrence D. Firestone, Interim Chief Financial Officer

Fax: (201-942-3091)

E-mail: lawrence.firestone@sitomobile.com

 

(b)If to the Indemnitee, to the address set forth on Annex B hereto.

 

 18 

 

 

26.         Counterparts. This Agreement may be executed in counterparts, each
of which shall for all purposes be deemed to be an original but all of which
together shall constitute one and the same agreement. Delivery of an executed
counterpart’s signature page of this Agreement, by facsimile, electronic mail in
portable document format (.pdf) or by any other electronic means intended to
preserve the original graphic and pictorial appearance of a document, has the
same effect as delivery of an executed original of this Agreement for all
purposes. Only one such counterpart signed by the party against whom
enforceability is sought needs to be produced to evidence the existence of this
Agreement.

27.         Headings. The headings of the sections and paragraphs of this
Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction or
interpretation thereof.

28.         Conflict With Governing Documents. To the fullest extent permitted
by applicable law, in the event of a conflict between the terms of this
Agreement and the terms of the Certificate or the Bylaws, the terms of this
Agreement shall govern and prevail.

29.         Cooperation and Intent. The Company shall cooperate in good faith
with the Indemnitee and use its best efforts to ensure that, to the fullest
extent permitted by applicable law, the Bylaws and the terms of this Agreement,
the Indemnitee is indemnified and/or reimbursed for Expenses described herein
and receives the Expense Advance.

30.         Noninterference. The Company shall not seek or agree to any order of
any court or other governmental authority that would prohibit or otherwise
interfere, and shall not take or fail to take any other action if such action or
failure would reasonably be expected to have the effect of prohibiting or
otherwise interfering, with the performance of the Company’s indemnification,
advancement of Expenses or other obligations under this Agreement.

31.         No Third Party Beneficiaries. No parties other than Indemnitee or
the Company (and their respective successors and assigns as provided in Section
21 above) are entitled to rely upon this Agreement and enforce the Company’s or
Indemnitee’s obligations hereunder.

 19 

 

 

32.         Validity of Agreement. The Company shall be precluded from asserting
in any Proceeding, including, without limitation, an action under Section 2(f)
above, that the provisions of this Agreement are not valid, binding and
enforceable or that there is insufficient consideration for this Agreement and
shall stipulate in court that the Company is bound by all the provisions of this
Agreement.

33.         Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware, as applied to
contracts between Delaware residents entered into and to be performed entirely
within such state without giving effect to the principles of conflicts of choice
of laws of such state or any other jurisdiction that would require the
application of the laws of another jurisdiction.

34.         Consent to Jurisdiction. The Company and the Indemnitee hereby
irrevocably and unconditionally (i) agree that any action or proceeding arising
out of or in connection with this Agreement shall be brought only in a Delaware
state court, and not in any other state or federal court in the United States of
America or any court in any other country, (ii) consent to submit to the
exclusive jurisdiction of such Delaware state court for purposes of any action
or proceeding arising out of or in connection with this Agreement, (iii) waive
any objection to the laying of venue of any such action or proceeding in such
Delaware State court, and (iv) waive, and agree not to plead or to make, any
claim that any such action or proceeding brought in such Delaware state court
has been brought in an improper or inconvenient forum.

[Balance of Page Intentionally Left Blank]

 

 20 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

  SITO MOBILE, LTD.         By:            Name:     Title:                
[Indemnitee Name]

 

[Signature Page to Indemnification Agreement]

 

 21 

 

 

Annex A

SCHEDULE OF D&O INSURANCE POLICIES

 

 

 

 

 

Annex B

Name and Address



[●]

[●]

 

 

